

FEDERAL AGRICULTURAL MORTGAGE CORPORATION
2008 OMNIBUS INCENTIVE PLAN
FORM OF SARs AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), effective as of [DATE] (the “Grant Date”),
between the Federal Agricultural Mortgage Corporation, a federally chartered
instrumentality of the United States and an institution of the Farm Credit
System (the “Company”), and [NAME] (the “Participant”).
WHEREAS, the Participant is an employee of the Company and pursuant to the terms
of the Company’s 2008 Omnibus Incentive Plan (the “Plan”), the Company desires
to provide the Participant with an incentive to remain in the employment of the
Company and to align the Participant’s interest with the interest of the
Company’s stockholders;
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.
2.    Grant of SARs. Subject to the terms and conditions contained herein and in
the Plan, the Company hereby grants to the Participant [ # ] SARs with a Grant
Price of $[CLOSING PRICE OF A SHARE ON GRANT DATE] per share. Each SAR
represents the right to receive upon exercise an amount equal to the excess, if
any, of (i) the Fair Market Value of a Share on the Exercise Date (as defined in
Section 2(c)) over (ii) the Grant Price.
3.    Terms and Conditions of SARs. The SARs evidenced hereby are subject to the
following terms and conditions:
(a)    Vesting. Subject to the Participant’s continued employment and the terms
and conditions set forth in the Plan and this Agreement, [_____] of the SARs
shall vest on [_____].
(b)    Term. The SARs shall expire and shall no longer be exercisable on and
after the [____] anniversary of the Grant Date (the “Expiration Date”), subject
to earlier termination in accordance with this Agreement.
(c)    Exercise. Subject to the limitations set forth in this Agreement and the
Plan, the Participant may exercise vested SARs, in whole or in part, by
submitting a written exercise notice in a form approved by the Committee from
time to time. The exercise date (the “Exercise Date”) shall be the date on which
Company receives a written notice of exercise, duly completed and submitted by
the Participant relating to the SARs, if such notice is received by 5:00 p.m.
(Eastern Time) and the following business day if notice is received after such
time.
(d)    Settlement of SARs. Payment in respect of the SARs that have been
exercised shall be made to the Participant as soon as administratively
practicable following the Exercise Date. The amount of payment will be equal to
the excess of the Fair Market Value of the Shares on the Exercise Date over the
Grant Price multiplied by the number of SARs being exercised (the “SAR Payment
Amount”). The SAR Payment Amount shall be paid in Shares. The number of Shares
to be delivered will be equal to SAR Payment Amount divided by the Fair Market
Value of the Shares on the Exercise Date rounded up to the nearest whole Share.
(e)    Issuance of Certificate. A certificate evidencing the appropriate number
of Shares shall be issued in the name of the Participant as soon as practicable
following such exercise.
4.    Termination of Employment.
(a)    General. If the Participant ceases to be employed by the Company for any
reason other than death, Disability, Retirement, or for Cause: (i) unvested SARs
shall be cancelled immediately; and (ii) vested SARs shall remain exercisable
until the earlier of (A) the Expiration Date and (B) one (1) year following the
Participant’s date of termination.
(b)    Death; Disability. If the Participant ceases to be employed by the
Company due to the Participant’s death or Disability: (i) unvested SARs shall
automatically vest and become exercisable; and (ii) vested SARs shall remain
exercisable until the earlier of (A) the Expiration Date and (B) one (1) year
following the Participant’s date of termination.
(c)    Retirement. If the Participant ceases to be employed by the Company due
to the Participant’s Retirement (as defined below): (i) unvested SARs shall
continue to vest as scheduled; and (ii) vested SARs shall remain exercisable
until the earlier of (A) the Expiration Date and (B) five (5) years following
the Participant’s Retirement date. For purposes of this Agreement, “Retirement”
means the termination of the Participant’s employment without Cause (as defined
in the Plan, in the Company’s Executive Officer Severance Plan, or in the
Participant’s employment agreement, as applicable) after attaining (A) age
fifty-five (55); and (B) a combined age and years of employment at the Company
of at least sixty-five (65).
(d)    Death Following Termination from the Company. If, during the ninety (90)
day period following the Participant’s termination from the Company other than
by Retirement, the Participant dies, any vested SARs shall remain exercisable
until the earlier of (A) the Expiration Date and (B) one (1) year following the
Participant’s date of death.
(e)    Termination for Cause. If the Participant ceases to be employed by the
Company for Cause (as defined in the Plan. in the Company’s Executive Officer
Severance Plan, or in the Participant’s employment agreement, as applicable),
any outstanding SARs (whether or not vested) shall be cancelled immediately and
the Participant will have no rights with respect to the cancelled SARs.
5.    Incorporation of Plan Terms. This Agreement sets forth the general terms
and conditions of the SARs granted on the Grant Date. This Agreement and the
SARs shall be subject to the Plan, the terms of which are hereby incorporated
herein by reference. A copy of the Plan may be obtained by contacting the
General Counsel at the Company’s offices. In the event of any conflict or
inconsistency between the Plan and this Agreement, the Plan shall govern unless
the Plan specifically contemplates different terms being provided for in the
Agreement. By accepting the SARs, the Participant acknowledges receipt of the
Plan (in written or electronic form) and represents that he or she is familiar
with its terms and provisions and hereby accept the SARs subject to all of the
terms and provisions of the Plan and all interpretations, amendments, rules, and
regulations which may, from time to time, be promulgated and adopted pursuant to
the Plan. If the Participant receives or has received any other award under the
Plan or any other equity compensation plan for any year, it shall be governed by
the terms of the applicable award agreement, which may be different from those
set forth herein.
6.    Restrictions on Transfer of SARs. The SARs may not be sold, transferred,
assigned, pledged, or otherwise encumbered or disposed of to any third party
without prior written consent of the Company except by will or the laws of
descent and distribution or pursuant to a domestic relations order and during
the Participant’s lifetime, the SARs shall be exercisable only by the
Participant or his or her legal guardian or representative. Notwithstanding the
foregoing, the Committee may, in its sole discretion and subject to the terms
and conditions it establishes from time to time, authorize the Participant to
transfer the SARs to one or more Immediate Family Members (or to trusts,
partnerships, or limited liability companies established exclusively for
Immediate Family Members) provided that there is no consideration for such
transfer. Any attempt to assign, transfer, pledge, hypothecate, or otherwise
dispose of the SARs contrary to the provisions of the Plan or this Agreement
shall be null and void and without effect. “Immediate Family Member” shall mean
the Participant’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouse, siblings (including half-brother and sisters), in-laws,
and persons related by reason of legal adoption.
7.    Waiver. The waiver by either party of compliance with any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement.
8.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement and understanding between the parties with regard to the subject
matter hereof. They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the SARs granted pursuant to this Agreement. By accepting the SARs,
the Participant shall be deemed to accept all of the terms and conditions of the
Plan and this Agreement.
9.    Amendments. The Committee shall have the power to alter, amend, modify, or
terminate the Plan or this Agreement at any time; provided, however, that no
such termination, amendment, or modification may adversely affect, in any
material respect, the Participant’s rights under this Agreement without the
Participant’s consent. Notwithstanding the foregoing, the Company shall have
broad authority to amend this Agreement without the consent of the Participant
to the extent it deems necessary or desirable (i) to comply with or take into
account changes in or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules and other applicable laws, rules and
regulations, (ii) to take into account unusual or nonrecurring events or market
conditions, or (iii) to take into account significant acquisitions or
dispositions of assets or other property by the Company. Any amendment,
modification, or termination shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person. The Committee shall give written notice to
the Participant in accordance with Section 12(i) of any such amendment,
modification, or termination as promptly as practicable after the adoption
thereof. The foregoing shall not restrict the ability of the Participant and the
Company by mutual consent to alter or amend the terms of the SARs in any manner
that is consistent with the Plan and approved by the Committee.
10.    Adjustments. Notwithstanding anything to the contrary contained herein,
the Committee will make or provide for such adjustments to the SARs as are
equitably required to prevent dilution or enlargement of the rights of the
Participant that would otherwise result from (a) any stock dividend,
extraordinary dividend, stock split, combination of shares, recapitalization, or
other change in the capital structure of the Company, or (b) any change of
control, merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation, or other distribution of
assets, or issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for the Award such
alternative consideration (including, without limitation, cash or other equity
awards), if any, as it may determine to be equitable in the circumstances and
may require in connection therewith the surrender of the SARs.
11.    Listing. Notwithstanding anything to the contrary contained herein, the
SARs may not be exercised, and the Shares acquired upon exercise of a SAR may
not be purchased, sold, assigned, transferred, pledged, hypothecated, or
otherwise disposed of or encumbered in any way, unless such transaction is in
compliance with (a) the requirements of any securities exchange, securities
association, market system, or quotation system on which securities of the
Company of the same class as the Shares are then traded or quoted, (b) any
restrictions on transfer imposed by the Company’s charter legislation or bylaws,
and (c) any policy or procedure the Company has adopted with respect to the
trading of its securities, in each case as in effect on the date of the intended
transaction.
12.    Miscellaneous.
(a)    No Right to Future Grants. The SARs are discretionary awards. Neither the
Plan nor the grant of the SARs or any other awards confers on the Participant
any right or entitlement to receive another award under the Plan or any other
plan at any time in the future or with respect to any future period.
(b)    No Right to Continued Employment. The SARs are awarded by virtue of the
Participant’s employment with, and services performed for, the Company and its
Subsidiaries. Neither the Plan nor this Agreement constitute an employment
agreement and nothing herein shall modify the terms of the Participant’s
employment, including, without limitation, the Participant’s status as an “at
will” employee, if applicable. None of the Plan, this Agreement, the grant of
SARs, nor any action taken or omitted to be taken under these documents shall be
deemed to create or confer on the Participant any right to be retained in the
employ of the Company, or to interfere with or to limit in any way the right of
the Company to terminate the Participant’s employment at any time.
(c)    Stockholder Rights. Prior to settlement, the Participant shall have no
rights of a stockholder with respect to the Shares underlying the SARs.
(d)    No Advice. Nothing in the Plan or this Agreement should be construed as
providing the Participant with financial, tax, legal, or other advice with
respect to the SARs. The Company recommends that the Participant consult with
his or her financial, tax, legal, and other advisors to provide advice in
connection with the SARs.
(e)    Assignment. The Participant may not assign any of his or her rights
hereunder except as permitted by the Plan or by will or the laws of descent and
distribution. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the heirs and permitted successors
and assigns of such party. All agreements herein by or on behalf of the Company,
or by or on behalf of the Participant, shall bind and inure to the benefit of
the heirs and permitted successors and assigns of such parties hereto. The
Company shall have the right to assign any of its rights and to delegate any of
its duties under this Agreement to any of its Subsidiaries or affiliates.
(f)    Tax Withholding. The Company shall have the right to require the
Participant to remit to the Company, prior to the delivery of any cash or
certificates evidencing Shares, an amount sufficient to satisfy any federal,
state, or local tax withholding requirements. Prior to the Company’s
determination of such withholding liability, the Participant may, if permitted
by the Committee, make an irrevocable election to satisfy, in whole or in part,
such obligation to remit taxes by directing the Company to withhold cash or
Shares that would otherwise be received by such individual upon exercise of the
SARs. The Company and its affiliates shall also have the right to deduct from
all cash payments made to the Participant (whether or not such payment is in
connection with the SARs) any federal, state or local taxes required to be
withheld with respect to such payments.
(g)    Headings. The headings of sections and subsections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of this Agreement.
(h)    Section 409A of the Code. As the Grant Price is equal to the Fair Market
Value of a Share on the Grant Date, the SARs are intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (“Section 409A”).
Notwithstanding the foregoing or any provision of the Plan or this Agreement, if
any provision of this Award Agreement or the Plan contravenes Section 409A or
could cause the Participant to incur any tax, interest, or penalties under
Section 409A, the Committee may, in its sole discretion and without the
Participant’s consent, modify such provision to (i) comply with, or avoid being
subject to, Section 409A, or to avoid the incurrence of taxes, interest and
penalties under Section 409A, and/or (ii) maintain, to the maximum extent
practicable, the original intent and economic benefit to the Participant of the
applicable provision without materially increasing the cost to the Company or
contravening the provisions of Section 409A. This Section 12(h) does not create
an obligation on the part of the Company to modify the Plan or this Award
Agreement and does not guarantee that the SARs will not be subject to taxes,
interest, and penalties under Section 409A.
(i)    Notices. Any notice required by the terms of the Plan or this Agreement
shall be given in writing and shall be deemed effective upon personal delivery,
sending, or posting of electronic communications or upon deposit in the mail, by
registered or certified mail. Notice to the Company shall be delivered to the
General Counsel at the Company’s offices; to the Participant at either (i) the
address that most recently provided to the Company or (ii) by Company email,
Company intranet postings or other electronic means that are generally used for
Company employee communications.
13.    Governing Law. This Agreement shall be governed by and construed in
accordance with federal law. To the extent federal law incorporates state law,
that state law shall be the laws of the District of Columbia excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan or this Agreement to the substantive
law of another jurisdiction. By accepting the SARs the Participant hereby
submits to the exclusive jurisdiction and venue of the federal courts in the
District of Columbia, to resolve any and all issues that may arise out of or
relate to the Plan or this Agreement.
14.    Recoupment. Amounts payable to the Participant under this Agreement shall
be subject to any recoupment or “clawback” policy as may implemented and
interpreted by the Company from time to time, including, but not limited to, any
recoupment or “clawback” policy that may be implemented by the Company to comply
with the Dodd-Frank Wall Street Reform and Consumer Protection Act, or any other
applicable law and regulation.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Grant Date.


FEDERAL AGRICULTURAL MORTGAGE CORPORATION
By: ______________________
Name:
Title:







